EXHIBIT 10.2

 

Execution Version



 

 

 

 



 

 

 

XTANT MEDICAL HOLDINGS, INC.

 

(formerly known as Bacterin International Holdings, Inc.)

 

 

 

6.00% CONVERTIBLE SENIOR NOTES DUE 2021

  

 





 

AMENDMENT NUMBER 3 TO INDENTURE

 

Dated as of October 31, 2017

 



 



 

WILMINGTON TRUST, NATIONAL ASSOCIATION
as Trustee

 

 

 

 

 

 

 



 

THIS AMENDMENT NUMBER 3 TO INDENTURE (this “Amendment”), dated as of October 31,
2017, is between Xtant Medical Holdings, Inc., a Delaware corporation formerly
known as Bacterin International Holdings, Inc. (the “Company”), and Wilmington
Trust, National Association, a national banking association, as trustee (the
“Trustee”).

 

RECITALS

 

WHEREAS, the Company and the Trustee entered into an Indenture, dated as of July
31, 2015, and as amended by Amendment Number 1 to Indenture, dated as of August
16, 2017 and Amendment Number 2 to Indenture, dated as of October 2, 2017 (the
“Indenture”), pursuant to which $68,000,000 in principal amount of 6.00% Senior
Notes due 2021 (the “Notes”), have been issued;

 

WHEREAS, Section 9.02 of the Indenture provides that the Company, upon the
written consent of each affected Holder and when authorized by a Board
Resolution, may amend Section 2.04(a)(ii) of the Indenture;

 

WHEREAS, all acts and things prescribed by the Indenture, by law and by the
Certificate of Incorporation and the Bylaws of the Company and of the Trustee
necessary to make this Amendment a valid instrument legally binding on the
Company and the Trustee, in accordance with its terms, have been duly done and
performed;

 

WHEREAS, there is currently outstanding under the Indenture $68,000,000
aggregate principal amount of the Notes, and the Holders of 100% of the Notes
have previously provided written consent to this Amendment;

 

WHEREAS, the Company has provided to the Trustee the Officer’s Certificate and
Opinion of Counsel required by Section 9.09 of the Indenture with respect to the
execution of this Amendment; 

 

WHEREAS, the Company desires to execute this Amendment embodying the
modifications of the Indenture approved as aforesaid and has requested that the
Trustee execute this Amendment pursuant to clauses (b) and (f) of Section 9.02
of the Indenture; and

 

WHEREAS, all capitalized terms used but not defined herein shall have the
meanings given to them in the Indenture.

 

NOW, THEREFORE, to comply with the provisions of the Indenture and in
consideration of the above premises, the Company and the Trustee covenant and
agree for the equal and proportionate benefit of the respective Holders of the
Notes as follows:

 

ARTICLE 1.       

 

Section 1.01        This Amendment amends the Indenture and does and shall be
deemed to form a part of, and shall be construed in connection with and as part
of, the Indenture for any and all purposes.

 



 

 

 

Section 1.02        This Amendment shall become effective immediately upon its
execution and delivery by the Company and the Trustee.

 

ARTICLE 2.       

 

Section 2.01        Amendment of Section 2.04(a)(ii). Section 2.04(a)(ii) of the
Indenture is hereby amended by deleting the last sentence from such Section
2.04(a)(ii) (which sentence, for the avoidance of doubt, was previously added by
Amendment Number 2 to Indenture) in its entirety and inserting the following as
the last sentence thereof:

 

Notwithstanding anything to the contrary in this Indenture, (A) interest accrued
on the Notes otherwise required to be paid in cash on July 15, 2017 (the second
semi-annual Interest Payment Date in 2017) shall instead be required to be paid
in cash on November 30, 2017, plus interest accrued on such interest from July
15, 2017 to the date of payment thereof at a rate equal to 6.00% per annum plus
100 basis points, (B) the record date for the payment of such amount shall be
June 30, 2017 and (C) no Event of Default shall occur (and be waived for all
purposes under the Indenture) as a result of the non-payment of such interest on
July 15, 2017.

 

ARTICLE 3.       

 

Section 3.01        Except as specifically modified herein, the Indenture and
the Notes are in all respects ratified and confirmed (mutatis mutandis) and
shall remain in full force and effect in accordance with their terms with all
capitalized terms used herein without definition having the same respective
meanings ascribed to them as in the Indenture.

 

Section 3.02        No duties, responsibilities or liabilities are assumed, or
shall be construed to be assumed, by the Trustee by reason of this Amendment.
This Amendment is executed and accepted by the Trustee subject to all the terms
and conditions set forth in the Indenture with the same force and effect as if
those terms and conditions were repeated at length herein and made applicable to
the Trustee with respect hereto. The Trustee is not responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Amendment or
for or in respect of the recitals contained herein.

 

Section 3.03        THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 3.04        The parties may sign any number of copies of this Amendment.
Each signed copy shall be an original, but all of such executed copies together
shall represent the same agreement.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 



 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first written above.

 



  XTANT MEDICAL HOLDINGS, INC., formerly
known as Bacterin International Holdings, Inc.           By: /s/ Carl D.
O’Connell   Name: Carl D. O’Connell   Title: Chief Executive Officer            
  WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee           By: /s/ Lynn M.
Steiner   Name: Lynn M. Steiner   Title: Vice President



 

 

 

 



[Signature Page to Amendment Number 3 to Indenture]





 

 